                           United States District Court
                                     for the
                           Southern District of Florida

Antonio Macli, Movant,                   )
                                         )
v.                                       )
                                           Civil Action No. 16-23544-Civ-Scola
                                         )
United States of America,                )
Respondent.                              )
     Order Adopting Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Patrick A. White,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. Movant Antonio Macli raises six claims in his 28 U.S.C.
§ 2255 petition for habeas relief. With respect to his fifth claim, that he received
ineffective assistance from counsel regarding the plea-bargaining process, Judge
White held an evidentiary hearing on June 5 and 6, 2018. Thereafter, on
November 5, 2018, Judge White issued a report, recommending that the Court
deny Macli’s motion in its entirety. (Report of Magistrate, ECF No. 42.) Both Macli
and the Government filed objections to the report. (Mov.’s Objs., ECF No. 48;
Govt.’s Objs., ECF No. 45.) The Government has responded to Macli’s objections.
(Govt.’s Resp., ECF No. 52.)
       As an initial matter the Government, in its objections, directs the Court’s
attention to nine discrete factual findings presented in the report that it believes
warrant clarification. The Court acknowledges these proposed corrections but at
the same time notes that none of these findings affect the ultimate outcome in
this case. Conversely, the Court points out that Judge White’s report addresses
only five of the six grounds Macli raises in his petition. This omission demands
more and the Court will thus evaluate the excluded claim (claim six) de novo.
       With respect to the first five grounds Macli raises in his petition, the Court
has reviewed de novo those portions of Judge White’s report to which Macli
objects, and the remaining parts for clear error. See 28 U.S.C. § 636(b); Macort
v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Having considered Judge
White’s report, both parties’ objections, the Government’s response, and the
relevant legal authorities, the Court adopts Judge White’s report and
recommendation, regarding grounds one through five.
       As mentioned, Judge White’s report neglects to address the sixth ground
Macli contends warrants relief under § 2255. As set forth in his petition, through
this ground, Macli complains that his trial counsel was ineffective for failing to
object to the absence of a definition of “defraud” in the jury instructions. One of
Macli’s codefendants, Sandra Huarte, raised this same issue in her own § 2255
petition. Judge White addressed this ground in an earlier report and
recommendation, recommending that the Court deny her petition. (Huarte v.
United States, 16-Civ-23720, Rep. & Rec., ECF No. 22.) As Judge White pointed
out in that report, the Court’s instructions tracked the Eleventh Circuit’s pattern
jury instructions for health care fraud. (Id. at 25.) As further explained by Judge
White, any objection to this instruction would have been meritless and thus
Macli’s claim here, as Huarte’s claim there, fails. Thus, upon its own review, and
in adopting the analysis set forth Judge White’s report in Case No. 16-Civ-23720,
the Court denies Macli’s petition with respect to his sixth claim.
       Accordingly, the Court affirms and adopts Judge White’s report and
recommendation (ECF No. 42) with respect to the first five grounds Macli raises
in his petition. Separately, the Court denies Macli’s petition with respect to the
sixth ground he raises for the same reasons set forth in Judge White’s report
and recommendation on Huarte’s petition. (Huarte Rep. at 24–26.) In sum, then,
the Court denies Macli’s petition in its entirety (ECF No. 1). The Court does not
issue a certificate of appealability. Finally, the Court directs the Clerk to close
this case. Any pending motions are denied as moot.
      Done and ordered, at Miami, Florida, on January 30, 2019.



                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
